RENDERED: SEPTEMBER 30, 2022; 10:00 A.M.
                     TO BE PUBLISHED

            Commonwealth of Kentucky
                   Court of Appeals

                     NO. 2020-CA-0360-MR


ESTATE OF KENDRICK BELL, JR.
BY AND THROUGH LENISE BELL
AS ADMINISTRATRIX                                     APPELLANT



          APPEAL FROM JEFFERSON CIRCUIT COURT
v.     HONORABLE JUDITH MCDONALD-BURKMAN, JUDGE
                  ACTION NO. 19-CI-001148



LAURIE CRAYCROFT, M.D.;
JEWISH HOSPITAL & ST. MARY’S
HEALTHCARE, INC. D/B/A STS. MARY
& ELIZABETH HOSPITAL; ASHLEY
WILLIAMSON, R.N.; MARNISHA
METHENY, R.N.; AND SOUTHEASTERN
EMERGENCY PHYSICIANS, LLC                             APPELLEES



                         OPINION
                 VACATING AND REMANDING

                         ** ** ** ** **

BEFORE: GOODWINE, MAZE, AND L. THOMPSON, JUDGES.
MAZE, JUDGE: The Estate of Kendrick Bell, Jr., by and through Lenise Bell as

Administratix (the Estate), appeals from a summary judgment of the Jefferson

Circuit Court dismissing its medical-negligence claims against Jewish Hospital &

St. Mary’s Healthcare, Inc., d/b/a Sts. Mary & Elizabeth Hospital; Southeast

Emergency Physicians, LLC; Laurie Craycroft, M.D.; Ashley Williamson, R.N.;

and Marnisa Metheny, R.N. (collectively, the Hospital defendants). The trial court

concluded that the Estate’s complaint was untimely. Based upon Smith v. Fletcher,

613 S.W.3d 18 (Ky. 2020), we conclude that the statute of limitations was tolled

by operation of KRS1 413.270. Hence, we vacate the summary judgment and

remand for further proceedings on the merits of the Estate’s claims.

                The relevant facts of this appeal are not in dispute. On July 28, 2017,

Kendrick Bell, Jr. was admitted to Sts. Mary & Elizabeth Hospital Emergency

Room (ER) for a drug overdose. The Hospital discharged Bell following

treatment. However, Bell was returned to the ER later that day. After several days

in a coma, Bell died from an anoxic brain injury.

                On October 4, 2017, Bell’s sister, Lenise, was appointed

administratrix of the Estate. Thereafter, on July 25, 2018, the Estate filed a

proposed complaint against the Hospital defendants with the Cabinet for Health

and Family Services’ Medical Review Panel (MRP). While the proposed


1
    Kentucky Revised Statutes.

                                            -2-
complaint was submitted, the Kentucky Supreme Court issued its opinion in

Commonwealth v Claycomb, 566 S.W.3d 202 (Ky. 2018), holding the MRP

requirement to be unconstitutional in its entirety. Claycomb became final on

February 14, 2019, and the Estate filed its complaint in Jefferson Circuit Court on

February 20, 2019.

                In response, the Hospital defendants filed a motion for summary

judgment, arguing that the complaint was not filed within the one-year statute of

limitations. KRS 413.180. In an order entered on February 12, 2020, the trial

court agreed and granted the motion. The trial court concluded that, since the

Kentucky Supreme Court held the Medical Review Panel Act (MRPA), KRS

216C.005 et seq., to be unconstitutional in its entirety, compliance with the MRP

requirement could not operate to toll the running of the statute of limitations. The

trial court further concluded KRS 413.270(1) had no impact on the statute of

limitations because an MRP was not a “court” within the meaning of that statute.

Subsequently, the trial court denied the Estate’s motion to alter, amend, or vacate,

CR2 59.05, and this appeal followed.

                After the trial court entered summary judgment, the Kentucky

Supreme Court accepted transfer of Smith v. Fletcher, No. 2019-SC-0503-TG, 613

S.W.3d 18, to address this issue. Thereafter, on December 17, 2020, the Supreme


2
    Kentucky Rules of Civil Procedure.

                                          -3-
Court issued its decision in Smith, supra, definitively resolving the question. In

Smith, as in the current case, the plaintiffs filed a timely complaint with the MRP.

The filing of their claim with the MRP served to toll the applicable statute of

limitations on their claims. See KRS 216C.040(1); Smith, 613 S.W.3d at 21.

             After Claycomb became final, the MRP dismissed the action, and the

plaintiffs filed their complaint in circuit court. The defendants, like the Hospital

defendants in this case, moved to dismiss because the complaint was not filed in

circuit court within one year. The plaintiffs argued, among other things, that: (1)

KRS 216C.040(1) still tolled the statute of limitations on their claims because

Claycomb did not apply retroactively; (2) KRS 413.270 acted to toll the statute of

limitations; and (3) the statute of limitations should be equitably tolled. Like the

trial court in this case, the trial court in Smith held that: (1) KRS 216C.040(1)

could not apply because Claycomb held the MRPA to be void ab initio; (2) the

savings statute, KRS 413.270, did not apply because the MRP was not a court or

quasi-judicial tribunal; and (3) the equitable tolling doctrine did not apply because

the plaintiffs could have brought their complaint in circuit court prior to the

running of the statute of limitations. Smith, 613 S.W.3d at 22-23.

             Ultimately, the Supreme Court found that KRS 413.270 operated to

toll the one-year statute of limitations. The Court first addressed the language used

in KRS 413.270, which provides as follows:


                                          -4-
             (1) If an action is commenced in due time and in good
             faith in any court of this state and the defendants or any
             of them make defense, and it is adjudged that the court
             has no jurisdiction of the action, the plaintiff or his
             representative may, within ninety (90) days from the time
             of that judgment, commence a new action in the proper
             court. The time between the commencement of the first
             and last action shall not be counted in applying any
             statute of limitation.

             (2) As used in this section, “court” means all courts,
             commissions, and boards which are judicial or quasi-
             judicial tribunals authorized by the Constitution or
             statutes of the Commonwealth of Kentucky or of the
             United States of America.

             The central issue in Smith concerned whether the MRP was a “court”

within the meaning of the statute. The Supreme Court concluded that, while the

MRP was not an adjudicative body, it performed a quasi-judicial role, in that the

agency was “required to investigate facts, or ascertain the existence of facts, hold

hearings, weigh evidence, and draw conclusions from them, as a basis for [its]

official action.” Smith, 613 S.W.3d at 25-26 (quoting Roach v. Kentucky Parole

Board, 553 S.W.3d 791, 794 (Ky. 2018)).

                    Medical review panels were tasked with reviewing
             evidence submitted by the parties, including
             “nonprivileged medical records, X-rays, lab tests,
             excerpts of treatises, depositions of witnesses including
             parties, and affidavits.” KRS 216C.160(2). They had the
             power to “issue administrative subpoenas and subpoenas
             duces tecum in aid of the taking of depositions and the
             production of documentary evidence for inspection or
             copying, or both.” KRS 216C.160(4). Further, KRS


                                         -5-
216C.170(2) bestowed the following rights on medical
review panels:

      (a) The panel has the right and duty to
      request all necessary and relevant
      information.

      (b) The panel may consult with medical
      authorities.

      (c) The panel may examine reports of other
      health care providers necessary to fully
      inform the panel regarding the issue to be
      decided.

      (d) All parties shall have full access to any
      material submitted to the panel.

      (e) The panel may conduct a hearing to
      question counsel or ask the parties to answer
      specific questions.

Finally, after reviewing all of the evidence,

      [t]he panel has the sole duty to express the
      panel’s opinion as to whether or not the
      evidence supports the conclusion that a
      defendant or defendants acted or failed to
      act within the appropriate standards of care
      as charged in the complaint and whether any
      such failure was a substantial factor in
      providing a negative outcome for that
      patient.

KRS 216C.180(1). The panel’s opinion was its final
action, and after it gave its opinion as to each defendant,
“the panel is dissolved and shall take no further action.”
KRS 216C.180(4).




                            -6-
                    It is clear that the medical review panels
             investigated facts and weighed evidence. They were
             permitted to hold hearings and subpoena witnesses.
             Panel members used their discretion in reaching a
             conclusion, and their final official action was the
             issuance of an opinion. As such, we conclude that
             medical review panels were quasi-judicial in nature.

                    The defendants next argue that medical review
             panels were not tribunals, as they were not “a court or
             other adjudicatory body.” Hilltop Basic Resources, Inc.
             v. County of Boone, 180 S.W.3d 464, 468 (Ky. 2005)
             (quoting BLACK’S LAW DICTIONARY (7th ed. 1999)).
             Again, the defendants focus their argument too much on
             the lack of a final adjudication from the medical review
             panel. Although Black’s Law Dictionary still defines
             “tribunal” as “a court or other adjudicatory body,” it also
             defines “administrative tribunal.” One definition of
             “administrative tribunal” is “an administrative agency
             exercising a quasi-judicial function.” BLACK’S LAW
             DICTIONARY (11th ed. 2019). Under this definition, we
             are again called upon to define “quasi-judicial function,”
             and again define it in such a way as to include medical
             review panels, for all the reasons previously stated.

Id. at 26.

             The Supreme Court further held that the MRP properly exercised

jurisdiction over the complaint until Claycomb held the MRPA to be

unconstitutional. When the MRPA was struck down as unconstitutional in

Claycomb, the MRP no longer had jurisdiction over medical malpractice claims to

prevent their filing in circuit court, as they no longer had “power to do anything at

all.” Smith, 613 S.W.3d at 27. The Court concluded:




                                         -7-
                    We believe the above interpretation of KRS
             413.270 is consistent with its remedial nature and its
             intention to allow parties to obtain a trial on the merits
             despite some kind of mistake in location of filing. See
             Jent [v. Commonwealth, Natural Resources and
             Environmental Protection Cabinet, 862 S.W.2d 318, 320
             (Ky. 1993)]; D. & J. Leasing, Inc. [v. Hercules Galion
             Products, Inc., 429 S.W.2d 854, 856 (Ky. 1968)]. We
             find this particularly true in this case where the “mistake
             of location” was one created by statute and the plaintiff’s
             proper reliance on the statute and was not created by the
             plaintiff’s own error. It is also consistent with the
             overarching purpose behind statutes of limitations.
             “Statutes of limitations ‘promote justice by preventing
             surprises through [plaintiffs’] revival of claims that have
             been allowed to slumber until evidence has been lost,
             memories have faded, and witnesses have disappeared.’”
             CTS Corp. v. Waldburger, 573 U.S. 1, 8-9, 134 S. Ct.
             2175, 189 L. Ed. 2d 62 (2014) (quoting [Order of]
             Railroad Telegraphers v. Railway Express Agency, Inc.,
             321 U.S. 342, 348-349, 64 S. Ct. 582, 88 L. Ed. 788
             (1944)). In a case such as this, no surprise or injustice is
             created by a holding that the Smiths’ claims were timely
             filed in circuit court. These claims were litigated and
             defended during the medical review panel process. The
             defendants knew the nature of the claims and the facts
             underlying those claims; these claims were not left to
             “slumber” in a manner that placed the defendants’ ability
             to defend the claims against them at risk.

Id.

             Turning back to the current case, the Hospital defendants concede that

the holding of Smith v. Fletcher is determinative as to the outcome of this appeal.

We fully recognize that the trial court did not have the benefit of that decision

when the summary judgment motion was submitted. Consequently, we cannot


                                         -8-
fault the trial court for failing to anticipate that decision. Nevertheless, we are

bound to follow controlling precedent issued by our Supreme Court. SCR3

1.030(8)(a). See also Special Fund v. Francis, 708 S.W.2d 641, 642 (Ky. 1986).

                Therefore, we conclude that the trial court erred in determining that

the Estate’s claim was untimely. Pursuant to Smith, KRS 413.270 operated to toll

the running of the one-year statute of limitations for ninety days after Claycomb

became final on February 14, 2019. Since the Estate filed its complaint only five

days thereafter, the trial court erred by dismissing it as untimely.

                Finally, we note that, in Smith, the plaintiffs filed their claims with the

MRP against the individual defendants, but not the hospital or entity defendants.

The Supreme Court held that KRS 413.270 did not toll the statute of limitations

against the latter defendants because no claim was pending against them in the

MRP. Here, the Hospital defendants concede that the Estate named the entity and

the individual defendants in the complaint filed with the MRP. Therefore, we

conclude that the Estate is entitled to proceed on the merits of its claims against all

defendants.

                Accordingly, we vacate the summary judgment of the Jefferson

Circuit Court, and we remand this matter for further proceedings on the merits of

the Estate’s claims.


3
    Kentucky Rules of the Supreme Court.

                                             -9-
           ALL CONCUR.



BRIEF FOR APPELLANT:       BRIEF FOR APPELLEES:

Lonita K. Baker            Patricia C. Le Meur
Louisville, Kentucky       Susan D. Phillips
                           Louisville, Kentucky

                           Joey A. Wright
                           Eleanor M.B. Davis
                           Louisville, Kentucky

                           David A. Trevey
                           Melanie S. Marrs
                           Lexington, Kentucky




                         -10-